Sheran, Justice.
In criminal proceedings in the district court the Honorable Daniel F. Foley certified a question of law involved in these cases as important and doubtful, requiring consideration of the problem by this court. Minn. St. 632.10.
The question posed is whether a person can be convicted of violating § 618.02 when found in possession of a quantity of marijuana so minimal in amount as to be unusable.
The answer to the question certified is to be found in our de-*407cisión of State v. Resnick, 287 Minn. 168, 177 N. W. (2d) 418, where we held that a conviction for violating § 618.02 based upon evidence of possession of a quantity of marijuana so minimal as to be unusable for any purpose having a narcotic effect could not be sustained.
The case is remanded to the district court for further proceedings.
Remanded.